UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 18, 2013 SECURITY FEDERAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 0-16120 57-0858504 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 238 Richland Avenue West, Aiken, South Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code):(803) 641-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a) The Annual Meeting of Security Federal Corporation (“Company”) for the transition period from April 1, 2012 through December 31, 2012 in connection with the Company’s change in fiscal year end from March 31 to December 31 was held on April 18, 2013. (b) There were a total of 2,944,001 shares of the Company’s common stock outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 1,781,167 shares of common stock were represented in person or by proxy, therefore a quorum was present. The following proposals were submitted by the Board of Directors to a vote of shareholders: Proposal 1.Election of Directors.The following individuals were elected as directors: FOR AGAINST BROKER NON-VOTES No. of votes No. of votes No. of votes Gasper L. Toole, III Thomas L. Moore J. Chris Verenes Richard T. Harmon Based on the votes set forth above, Messrs. Toole, Moore, Verenes and Harmon were duly elected to serve as directors of the Company for a three year term expiring at the annual meeting of shareholders in 2016, each to serve until their respective successors have been duly elected and qualified. The terms of Directors Robert E. Alexander, William Clyburn, Frank M. Thomas, Jr., Timothy W. Simmons, Harry O. Weeks, Jr., Roy G. Lindburg and W. Barry Adams continued. Proposal 2.Advisory approval of the compensation of the Company’s named executive officers.This proposal received the following votes: For Percentage of shares present Against Percentage of shares present Abstain Percentage of shares present Broker Non-Vote Based on the votes set forth above, the compensation of the Company’s named executive officers was approved by shareholders. (c)None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SECURITY FEDERAL CORPORATION Date: April 23, 2013 By: /s/J. Chris Verenes J. Chris Verenes President and Chief Executive Officer
